DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “aperture having a non-uniform diameter along the length of the aperture” (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dils et al. (7,721,069 “Dils”).

    PNG
    media_image1.png
    220
    283
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    190
    235
    media_image2.png
    Greyscale
Dils discloses all of the limitations of claims 1 and 10, i.e., a rotary tool assembly comprising a main body 12; a motor 14 disposed in the main body; a power source 26 coupled to the main body, the power source being configured to provide electrical power to the motor Fig. 1; a rotary tool 21 attached to the main body, the rotary tool configured to be actuated by the motor; a first bit storage area 30 Fig. 13 disposed on the main body, the first bit storage area defining a storage cavity formed by tray 300, the first bit storage area being movable between a first position in which the storage cavity is accessible alternative cover not shown 06:54-60 and a second position cover down in which the storage cavity is concealed; and a second bit storage area 30, Fig. 2 misnumbered 20, Fig. 3 disposed on the main body, the second bit storage area being configured to receive a second bit 40.
Regarding claim 2, PA (prior art, Dils) meets the limitations, i.e., wherein the first bit storage area 30, Fig. 13 includes a container 300 that is removably coupled to the main body.
	Regarding claim 3, PA meets the limitations, i.e., wherein the second bit storage area includes a cavity accommodating 42, Fig. 2 having a bottom surface and a tray 30 disposed over the bottom surface, and the tray includes at least one aperture accommodating 40 for receiving the second bit Fig. 2.
	Regarding claim 4, PA meets the limitations, i.e., the rotary tool assembly of claim 3 further comprising a plurality of apertures 58, 59 and apertures accommodating 62 and 64, Fig. 3 arranged on the tray in a plurality of groups.	Regarding claim 5, PA meets the limitations, i.e., the rotary tool assembly of claim 3, wherein the bottom surface of the tray includes a plurality of stepped surfaces defined by 54, 56, Fig. 3 meeting the narrative/functional language of configured to position the second bit at any one height of a plurality of different heights e.g., flush with the top of the tool portion.
	Regarding claim 6, PA meets the limitations, i.e., the rotary tool assembly of claim 3, wherein the tray 30, Fig. 3 is removably coupled to a top portion of the main body of the rotary tool assembly.
	Regarding claim 7, PA meets the limitations, i.e., wherein one of the first bit storage area or the second bit storage area includes a cover e.g., 42, Fig. 2 or cover not shown Fig. 13, 06:59-60.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-16 are finally rejected under 35 U.S.C. 103 as being unpatentable over Dils et al. (7,721,069 “Dils”) in view of Maras (6,634,262).

    PNG
    media_image3.png
    270
    333
    media_image3.png
    Greyscale
Dils meets all of the limitations of claim 10, i.e., a rotary tool assembly comprising a body 12; a motor 14 disposed in the main body; a power source 26 coupled to the main body, the power source being configured to provide electrical power to the motor Fig. 1; a rotary tool 21 attached to the main body, the rotary tool configured to be actuated by the motor, the rotary tool being further configured to support and rotate a bit 40, 04:19-21; a first bit storage area 30, Fig. 5 (numbered 20 in Fig 3), 44 disposed on the main body Fig. 3, partially shown here, the first bit storage area being configured to receive the bit 40 upon removal of the bit from the rotary tool for storage, except for a flexible member extending between the rotary tool and the main body, the flexible member coupling the motor to the rotary tool.

    PNG
    media_image4.png
    165
    378
    media_image4.png
    Greyscale
Maras teaches a flexible drive shaft 10 for a drill 01:6-8 extending between the rotary tool and the main body and coupling the motor to the rotary tool. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Dils, with flexible transmission shaft as taught by Maras to provide the user with enhanced maneuverability.
Regarding claim 11, PA (prior art, Dils modified by Maras) meets the limitations, i.e., wherein the bit storage area 30, 40 includes a container 30, Fig. 5 Dils.

    PNG
    media_image5.png
    245
    264
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: textbox (a tray axis)]	Regarding claim 13, PA meets the limitations, i.e., the rotary tool assembly of claim 12, wherein the tray 30 extends along a tray axis defined by end taper of aperture 38, and the one or more apertures are obliquely angled respective to the tray axis.
Regarding claims 14 and 15, PA meets the limitations, i.e., the rotary tool assembly of claim 12 further comprising a plurality of apertures Fig. 5, accommodating 52 (with uniform diameter), 64, 62, 38 formed in the tray with at least one aperture 52 having a uniform diameter along a length of the at least one tray @52, Fig. 5 Dils; at least one aperture 38 having a non-uniform diameter along a length of the aperture, tapering, Fig. 5 Dils.
Regarding claims 14 and 15, PA meets the limitations, i.e., the rotary tool assembly of claim 12 further comprising a plurality of apertures Fig. 5, accommodating 52 (with uniform diameter), 64, 62, 38 formed in the tray with at least one aperture 52 having a uniform diameter along a length of the at least one tray @52, Fig. 5 Dils; at least one aperture 38 having a non-uniform diameter along a length of the aperture, tapering, Fig. 5 Dils.
	
Claim 5, in the alternative is finally rejected under 35 U.S.C. 103 as being unpatentable over Dils in view of Malchus (6,634,262).
Dils meets all of the limitations of claim 5, as described above, however in order to expedite the prosecution except for disclosing a bottom surface of a try (removal) including a plurality of stepped surfaces.

    PNG
    media_image7.png
    357
    527
    media_image7.png
    Greyscale
Malchus teaches a storage tray for storing sockets having stepped configuration Fig. 2. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Dils, e.g., embodiments of Figs. 10A-14, with a bottom surface having stepped surfaces as taught by Malchus to store sockets.
	

Claims 8 and 9 are finally rejected under 35 U.S.C. 103 as being unpatentable over Dils in view of Dils in view of Maras.
Dils meets all of the limitations of claim 8, as described above, including a housing 12; a spindle 16 positioned within the housing, except for disclosing wherein the rotary tool further comprises a slidable spindle lock switch positioned on the housing, wherein the spindle is caused to rotate when the spindle lock switch is in a first position, and the spindle is caused to not rotate when the spindle lock switch is in a second position.
Maras teaches rotary tools with a spindle lock switch 100/62, Figs. 2 and 3 to lock and unlock the spindle Fig. 2. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Dils with the lock switch as taught by Maras facilitating the attachment and removal of bits.
Regarding claim 9, PA (prior art, Dils modified by Maras) meets the limitations, i.e., the rotary tool assembly of claim 8, wherein the spindle comprises a locking structure 114, and a portion of the spindle lock switch 62 is configured to engage the locking structure for locking the spindle.

Claims 17-19 are finally rejected under 35 U.S.C. 103 as being unpatentable over Maras in view of Puzio et al. (2012/0325509 “Puzio”).
Maras meets all of the limitations of claim 17, i.e., a rotary tool assembly, comprising a body 12; a motor 02:57 attached to the body; a rotary tool attached to the body, the rotary tool comprising a spindle 18 configured to be rotated by the motor about a spindle axis defined by drive shaft 14, and a spindle lock switch 100 disposed proximate to the spindle, the spindle being rotatable when the spindle lock switch is in a first position Figs. 2 and 3, the spindle being stationary when the spindle lock switch is in a second position 100 engaged with 62, except for the spindle lock switch being slidable along the spindle axis.
Puzio teaches rotary tools with actuation switches that may be configured as a push button e.g., Fig. 1 (similar to Maras), or as a slide button 82, e.g., Figs. 14-15 or rotary collar 162, Fig. 27. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Maras with the slidable lock switch that slides along the axis as taught by Puzio as an alternative means of achieving the same results, i.e., facilitate the auction of the lock.
Regarding claim 18, PA (prior art, Maras modified by Puzio) meets the limitations, i.e., wherein the spindle comprises a locking structure 114 Maras.
	Regarding claim 19, PA meets the limitations, i.e., the rotary tool assembly of claim 18, wherein the locking structure comprises a collar 58 Maras having a recess configured to receive a portion of the slidable spindle lock switch Fig. 2.

Claim 20 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 19 above, further in view of of Dils.

    PNG
    media_image8.png
    175
    157
    media_image8.png
    Greyscale
PA meets all of the limitations of claim 20, as described above, except for disclosing a bit storage area formed in the body.
 Dils teaches rotary tool with a storage area 30, Fig. 3. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the storage area as taught by Dils to store tool bits.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 
The argument regarding the objections to the drawing is not persuasive, since while Fig. 3 discloses different spacing between the apertures, it does not disclose at least one aperture with a non-uniform diameter along a length of the aperture as required by claim 15.
The argument regarding claim 1 that Dils fails to disclose a storage cavity and the storage area being movable between a first/open position and a second/concealed position, are not persuasive, since the embodiment of Fig. 13 discloses these features.
Applicant’s arguments with respect to claim(s) 10 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
September 21, 2022					Primary Examiner, Art Unit 3723